        Case 1:18-cv-11098-ER Document 45-4 Filed 08/07/19 Page 1 of 1



                              CERTIFICATE OF SERVICE

       I certify that all counsel of record, who are deemed to have consented to electronic
service are being served August 7, 2019, with a copy of the REPLY IN SUPPORT OF
PLAINTIFFS’ MOTION TO DISMISS DEFENDANTS’ COUNTERCLAIMS AND STRIKE
AFFIRMATIVE DEFENSES OF PATENT MISUSE AND INEQUITABLE CONDUCT, along
with Exhibits A-C, via the CM/ECF system.

                                              /s/ Jeremy P. Oczek
                                              Jeremy P. Oczek
